Appeal from judgment entered on the jury’s verdict in favor of plaintiff and the order denying defendant’s motion for a new trial. The action was for personal injuries resulting from an automobile accident. The appellant complains that the respondent had an excessive verdict as the result of prejudicial remarks of her attorney on summation. Judgment and order affirmed, with costs. Hill, P. J., Rhodes, Bliss and Heffernan, JJ., concur; Crapser, J., dissents and votes to reverse and to grant a new trial in the interests of justice.